Citation Nr: 1433457	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased evaluation for PTSD, currently evaluated as 30 percent disabling.

2. Entitlement to service connection for arthritis of the right ankle, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right calf and ankle.

3. Entitlement to service connection for arthritis of the right knee, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right calf and ankle.

4. Entitlement to service connection for arthritis of the left knee, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right calf and ankle.

5. Entitlement to service connection for a back disability, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right calf and ankle.
6. Entitlement to service connection for erectile dysfunction, to include a prostate disability, to include as secondary to any service connected disability and medication taken for those disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1969. These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claims of entitlement to an increased rating for PTSD, and service connection for erectile dysfunction, are addressed in the REMAND portion of this decision.

The Board notes that it appears the Veteran may also be intending to pursue an increased rating claim for his actual service connected residuals of a shell fragment wound to the right ankle and right calf, in addition to the secondary claims he already has on appeal related to that disability.  As such, on appeal, the RO should attempt to clarify with the Veteran whether he also intends to pursue an increased rating claim for this service connected disabilities.


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran currently has arthritis of the right ankle related to service, to include as secondary to his service connected scar, residuals of a shell fragment wound of the right ankle and calf.

2. The preponderance of the evidence of record is against a finding that the Veteran currently has arthritis of the right knee related to service, to include as secondary to his service connected scar, residuals of a shell fragment wound of the right ankle and calf.

3. The preponderance of the evidence of record is against a finding that the Veteran currently has arthritis of the left knee related to service, to include as secondary to his service connected scar, residuals of a shell fragment wound of the right ankle and calf.

4. The preponderance of the evidence of record is against a finding that the Veteran currently has a back disability related to service, to include as secondary to his service connected scar, residuals of a shell fragment wound of the right ankle and calf.


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. A right knee disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3. A left knee disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4. A back disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because none of the claimed disabilities was medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2013).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran claims all of these disabilities as secondary to his service connected residuals of a shell fragment wound of the right ankle.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the Veteran's claimed right ankle, right knee, left knee, or back disabilities.  In this regard, the Board finds that the entirety of the medical evidence of record indicates that the Veteran does not have any of these disabilities as directly related to service, and further, none of these claimed disabilities can be medically related to residuals of his service connected shell fragment wound.

Reviewing the evidence of record, there is no question that the Veteran sustained a significant scar due to a shell fragment wound in service, which required significant medical intervention due to infection and poor healing.  However, by December 1969, as noted in a VA examination report, the Veteran's two scars from this shell fragment wound had healed and were nontender, and caused no disability at all, including no loss of motion in the ankle or the leg.  Thus, at that time, the only residual the Veteran had from this service connected disability was a well healed slightly pigmented scar.

The later evidence of record continues to show that the Veteran has no disability related to his in service shell fragment wound other than a well healed scar.

The Veteran first had a VA examination for these claimed disabilities in December 2007.  At that time the examiner noted that the Veteran had no current residuals of muscle damage related to his service connected shell fragment wound.  He was noted to have a scar of the right lower extremity, which was not tender, but did have some decreased sensation.  X-rays of the Veteran's ankle at that time were unremarkable.  The examiner noted that the Veteran had no current residuals of muscle or joint damage related to his service connected shell fragment wound.

A January 2010 report of VA examination noted again the Veteran's complaints that he developed an altered gait due to his service connected shell fragment wound of the right calf and ankle, which had resulted in disabilities of the right ankle, both knees, and back.  At that time, the Veteran reported that he first developed bilateral knee pain 10-12 years ago, and low back pain in 1987.  On examination, there was no painful motion in the right ankle, but painful motion in both knees.  The Veteran's gait was unremarkable with no functional limitation on standing or walking.  There were callosities on the left heel, but no breakdown or abnormal shoe wear pattern that would otherwise indicate abnormal weight bearing.  Range of motion and neurological testing was conducted.  X-rays showed degenerative changes of the lumbar spine, mild degenerative changes of the left and right knee, and no acute osseous abnormality of the right ankle.  There was evidence of mild degenerative changes of the knees.  The examiner concluded that the Veteran was status post shell fragment wound that had healed without residuals.  In support of this opinion, the examiner noted that, although the Veteran had some callus formation on his left heel, there was not sufficient evidence of an altered gait sufficient for him to have developed a secondary condition due to his service connected shell fragment wound.  The examiner also pointed out that the Veteran did not develop any knee disability or back disability until many years after service, and the evidence of record showed no ankle disability.  The examiner concluded that the Veteran did not have any ankle, knee, or back disability related to his service connected shell fragment wound.

The Veteran has continuously stated that he was told in service by his treating provider that his disability could result in an altered gait later in life.  The Board does not dispute that the Veteran may have been told this,  however, the medical evidence of record clearly indicates that this has not happened.

Therefore, considering all evidence of record, including the fact that the Veteran has no current ankle disability, and that his knee and back disabilities first manifested many years after service, and the medical etiology evidence of record has indicated that the Veteran does not have any right ankle, bilateral knee, or back disability as related to his service connected shell fragment wound disability, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for right ankle, right knee, left knee and back disabilities, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these disabilities.


ORDER

Entitlement to service connection for arthritis of the right ankle, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right ankle and calf, is denied.

Entitlement to service connection for arthritis of the right knee, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right ankle and calf, is denied.

Entitlement to service connection for arthritis of the left knee, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right ankle and calf, is denied.

Entitlement to service connection for a back disability, to include as secondary to the Veteran's service connected scar, residuals of a shell fragment wound of the right ankle and calf, is denied.


REMAND

As to the Veteran's claim of entitlement to an increased rating for his service connected PTSD disability, in a June 2014 informal hearing presentation, the Veteran's representative noted that it had been over three years since the Veteran received an examination for his PTSD, and indicated that the Veteran had been undergoing further treatment for PTSD since that time.  The representative also listed significant symptomatology he felt the Veteran currently had related to his service connected PTSD.  As such, the Board finds that the Veteran should be provided with a further VA examination for his service connected PTSD that adequately assesses the current severity of his symptomatology due to this disability.  

As to the Veteran's claim of entitlement to a prostate disorder, to include erectile dysfunction, the Board notes that it appears the Veteran claimed this disability primarily due to medication taken for his above claimed disabilities that have been found to not be service connected.  However, considering that the Veteran is claiming his PTSD has increased in severity, the Board finds that, on remand, it should also be determined whether the Veteran has any erectile dysfunction related to his service connected PTSD, including any medication taken for PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and his representative and request that they provide the names and addresses of any health care providers who have recently treated him for any psychiatric disability or erectile dysfunction/prostate disability.

 If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).
 
2. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for a VA examination for his service connected PTSD. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

All relevant testing should be conducted.  After a thorough examination of the Veteran, and a thorough review of the claims file, the examiner should offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable. If possible, the examiner should also offer a Global Assessment of Functioning (GAF) score. If the Veteran has any psychiatric symptomology related to any other psychiatric diagnosis, that should also be noted.  The examiner should also specifically note whether this disability, or medication taken for this disability, causes erectile dysfunction in the Veteran.   A complete rationale should be provided for all offered opinions.
 
3. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claims on appeal in light of all pertinent evidence. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


